Name: Commission Regulation (EC) NoÃ 633/2006 of 25 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 26.4.2006 EN Official Journal of the European Union L 112/1 COMMISSION REGULATION (EC) No 633/2006 of 25 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 25 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 132,0 204 65,0 212 139,0 624 138,6 999 118,7 0707 00 05 052 129,4 628 147,3 999 138,4 0709 90 70 052 136,6 204 43,5 999 90,1 0805 10 20 052 37,7 204 35,7 212 51,8 220 40,7 624 66,2 999 46,4 0805 50 10 052 43,0 624 56,2 999 49,6 0808 10 80 388 85,3 400 128,3 404 94,7 508 76,2 512 82,1 524 68,2 528 94,8 720 73,9 804 108,3 999 90,2 0808 20 50 388 85,4 512 82,3 524 57,8 528 83,3 720 91,3 999 80,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.